Citation Nr: 1229977	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-48 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the reduction from 20 percent to 10 percent for service-connected thoracic and lumbosacral spine disabilities, effective from September 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

Initially, the Board notes that the claim stems from an appeal of the June 2010 rating decision that reduced the Veteran's rating for injuries, thoracic and lumbosacral spine with chronic strain (claimed as back pain) from 20 percent to 10 percent, effective from September 1, 2010.  Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than as a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  Moreover, as the rating reduction was initiated by VA and not as a result of a claim by the Veteran for an increased rating and given the Veteran's numerous statements, including in his substantive appeal, indicating that he does not claim a rating greater than 20 percent for his back disability the Board concludes that a claim for increased rating is not before the Board.


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO reduced the Veteran's rating for injuries, thoracic and lumbosacral spine with chronic strain (claimed as back pain) from 20 percent to 10 percent, effective from September 1, 2010.

2.  As of September 1, 2010, the 20 percent rating for injuries, thoracic and lumbosacral spine with chronic strain (claimed as back pain) had been in effect since January 2007, which was less than five years.

3.  At the time of the June 2010 rating decision implementing the rating reduction there was evidence of material improvement in the Veteran's back disability, specifically the absence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and the reduction was in accordance with all applicable laws and regulations.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected thoracic and lumbosacral back disabilities from 20 percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (DC) 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA) 
and other Applicable Notice Requirements

The Board notes that the appeal on this issue stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2011).  For this reason, the Board concludes that the VCAA does not apply to the claim regarding the propriety of reducing the Veteran's back disability rating decided herein.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  In the present case, a March 2010 letter advised the Veteran of the proposed reduction.  Action taken to implement the reduction, effective September 1, 2010, was taken in the July 2010 rating decision.  

Thus, it is clear that the Veteran was given at least 60 days to present additional evidence to show that compensation payments should be continued at the 20 percent level.  It should also be pointed out that, as discussed below, the initial reduction was implemented less than five years from the award of the 20 percent rating and therefore is not governed by the provisions of 38 C.F.R. § 3.344  regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c)  (2011); see also Collier v. Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 (1992) (noting that the requirements for decrease of a rating for disabilities which have continued for a long time at the same level are more stringent than those for an initial award or an increase in ratings).

Following the rating decision that reduced the disability evaluation, the Veteran's claim was readjudicated in a Statement of the Case (SOC) and multiple Supplemental Statements of the Case (SSOCs).  The SOC informed the Veteran of the relevant laws and regulations regarding reductions and the March 2011 SSOC detailed the rating criteria applicable to his disability.  Additionally, the Veteran was afforded the opportunity to testify in support of his claim at a hearing.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claim.  

Proper notice was given to the Veteran regarding the reduction of the disability rating assigned.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

Rating Reduction

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Reductions are governed by 38 C.F.R. § 3.105(e), which describes procedural hurdles that must be met prior to a rating reduction.  The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that, when a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 20 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 20 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

In this case, the Veteran was assigned a 20 percent disability rating for his back disability effective from January 30, 2007, and it was reduced effective September 1, 2010.  Hence, it was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient warrant reduction in a rating.  See 38 C.F.R. § 3.344(c).    

In addition, the Veteran was informed of the proposed reduction in a March 2010 letter and rating decision that were sent to his last known address of record, and he was offered the opportunity to identify and/or submit evidence.  The Veteran failed to submit any additional evidence and his disability rating was reduced in a June 2010 rating decision effective from September 1, 2010.  Based on this procedural history, the Board has concluded that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

Having determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e), the Board must now determine whether the evidence of record supports such reduction.  The Board concludes that it does.

The October 2007 rating decision that assigned the 20 percent rating for the Veteran's back disability based the rating on an October 2007 VA examination report and associated x-rays.  During the October 2007 VA examination, the Veteran reported constant thoracic and lumbosacral back pain of 5 out of 10, with flare-ups of 9 out of 10.  Fatigue was a problem, but did not affect range of motion, according to the Veteran.  There was occasional radiation of pain into the left buttock.  He was able to walk for a half hour and walk an unspecified distance.  The Veteran's pain caused some problems with activities of daily living and his job, but was not significant enough to prevent the performance of these activities.  On examination, the Veteran walked normally, was able to stand normally on heels and toes, and could squat normally.  Thoracolumbar range of motion testing showed forward flexion to 90 degrees (with pain at 90 degrees), extension to 30 degrees (with pain at 30 degrees), bilateral lateral flexion to 30 degrees (with no pain on the left and pain at 30 degrees on the right), and bilateral lateral rotation to 30 degrees without pain.  After fatiguing the back, there was no decrease in range of motion.  There was noted muscle spasm in the paraspinous muscles in the lumbosacral and thoracic areas.  There was mild scoliosis with pelvic tilt to the right and the lordotic curve was somewhat flattened.  X-rays showed separation of the sinus process of T1 due either to trauma or developmental variation and old trauma or a Schmorl's node variation at the anterior/inferior margin of L3.  The diagnosis was traumatic injuries to the back (both thoracic and lumbosacral spine areas) with chronic strain with possible bony injuries at T1 and L3.

The June 2010 rating reduction was based on a January 2010 VA examination report and associated x-rays.  At the time of the January 2010 VA examination, the Veteran reported constant mid to low back discomfort.  The Veteran reported ongoing tightness in the back that had been consistent for several years.  Prolonged walking was not problematic, except that walking up a hill could increase low back discomfort to a 2 or 3 out of 10.  Prolonged standing or sitting caused discomfort and tenderness.  Running for 2 to 3 miles caused pain that the Veteran rated as 5 to 6 out of 10.  A couple times per month the Veteran experienced short-lived shooting pain from the low back to left buttock that he rated as 7 to 8 out of 10.  The Veteran swam to exercise and relieve the pressure on his back.  The Veteran had experienced problems tearing down drywall while remodeling his house and shoveling snow was hard on his back.  Hobbies noted were hunting, fishing, and exercises that included swimming.  The Veteran reported that he was careful with how he lifted objects.  On examination, there was tenderness to palpation of several vertebrae and paraspinous muscle levels.  Notably, there was no evidence of muscle spasm or guarding, however, and gait was normal.  Forward flexion of the thoracolumbar spine was to 90 degrees (with tenderness from 70 degrees), extension to 28 degrees (with tenderness from 18 degrees), left lateral flexion and rotation to 30 degrees without pain, right lateral flexion to 25 degrees (with pain from 20 degrees), and right lateral rotation to 30 degrees without pain.  Heel and toe walking were normal, as was squatting.  X-rays showed no significant changes from previous x-rays discussed above.

Based on the foregoing evidence of improvement in the Veteran's low back disability, specifically the absence of evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the RO proposed reducing his 20 percent rating in March 2010.  The Veteran argues that the 20 percent rating for his back disability should not be reduced to 10 percent.  In his December 2010 substantive appeal the Veteran claimed that his back rating should not have been reduced because his back problems had not gotten any better.  He specifically stated that he was not looking for a higher rating, simply a restoration of his previous rating.    

Having reviewed the record, the Board agrees with the ROs decision to reduce the disability rating assigned for the Veteran's back disability.  The objective evidence of record indicates a material improvement in the Veteran's condition.  Specifically, the medical evidence of record indicates an improved back condition between the October 2007 and January 2010 VA examinations.  The October 2007 examiner found evidence of paraspinal muscle spasm that the October 2007 rating decision determined caused the observed mild scoliosis with pelvic tilt to the right and/or somewhat flattened lordotic curve.  The January 2010 VA examiner, by contrast, found no evidence of muscle spasm or guarding.  Thus, the basis for the 20 percent rating under DC 5237, that is muscle spasm causing abnormal spinal contour, was shown not to be present at the time of the January 2010 VA examination.  

The Board has considered whether the Veteran's back symptoms otherwise met the criteria for a 20 percent rating.  As outlined above, the Veteran's observed ranges of motion at the time of the January 2010 VA examination would not warrant a 20 percent rating.  In addition, the Veteran has not been diagnosed with intervertebral disc syndrome; therefore, alternate evaluation under DC 5243 is not warranted.

The Board has considered the Veteran's functional loss, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, however, the reduced 10 percent rating fully contemplates and compensates the Veteran for his functional loss.  Even accounting for the Veteran's painful thoracolumbar motion, the point of pain or tenderness onset at 70 degrees of forward flexion and 198 degrees of combined range of motion would not warrant a 20 percent rating.  Moreover, the Veteran had observed normal muscle strength, which demonstrates that the Veteran retains the ability to use his back in close to a normal manner and that he, in fact, does so.  This is supported by the Veteran's reports of being able to hunt, fish, and swim for extended periods of time without significant problems.  Moreover, while the Veteran noted that shovelling snow and tearing down drywall caused back pain, the fact that the Veteran retained the ability to perform these activities and other home remodelling projects without noted limitation speaks to the very limited functional loss experienced as a result of his back problems.  There is no evidence of decreased motion on repetitive testing on examination.  On examination, the Veteran's motion has been limited only by pain, which is fully contemplated in his reduced rating.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's back disability.  

In summary, the Board finds that the reduction from 20 percent to 10 percent for service-connected traumatic injuries to the back with chronic dorsal thoracic and lumbosacral myofascial strain pattern associated with somatic dysfunction (previously evaluated as injuries, thoracic and lumbosacral spine with chronic strain (claimed as back pain)) was proper.  Such is the case even with consideration of alternative DCs.

Finally, the Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, there is no post-reduction evidence favorable to restoring the rating.  Indeed, the evidence of record supports the findings in the January 2010 VA examination report that were the basis for the rating reduction.  In that regard, the Veteran was afforded a VA examination in January 2011.  Forward flexion of the thoracolumbar spine was to 90 degrees (with tenderness at the endpoint), extension to 28 degrees (with tenderness at the endpoint), and bilateral lateral flexion and rotation to 25 degrees without pain.  There was no additional loss of function or motion on repetitive testing.  There was no evidence of spasm or guarding and thoraco-lumbar posture was normal, the pelvis was level, and gait was normal.  

Based on the foregoing, the Board concludes that the January 2011 VA examination report does not show a basis for restoring the Veteran's 20 percent rating for his back disability, as there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the DeLuca considerations were essentially unchanged or improved from the January 2010 VA examination report.  

In summary, the Board finds that the RO complied with the procedural requirements for reducing the Veteran's rating for his back disability and concludes that the reduction from a 20 percent rating to a 10 percent rating effective from September 1, 2010, was warranted.  For the reasons stated, the Board finds that the rating reduction at issue was proper.  Accordingly, the benefit of the doubt doctrine is not for application.


ORDER

The reduction from 20 percent to 10 percent for service-connected thoracic and lumbosacral back disabilities, effective from September 1, 2010, was proper.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


